Citation Nr: 0806814	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as loss of vision. 

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for high triglycerides.

4.  Entitlement to service connection for mass on lungs.

5.  Entitlement to service connection for backaches.

6.  Entitlement to service connection for right knee 
condition.

7.  Entitlement to service connection for left knee 
condition.

8.  Entitlement to service connection for numbness of feet.

9.  Entitlement to service connection for right hip 
condition. 

10.  Entitlement to service connection for residuals of left 
thumb laceration, claimed as loss of grip strength. 

11.  Entitlement to an initial evaluation in excess of 10 
percent for chronic ligamentous strain of the right shoulder.  

12.  Entitlement to an initial compensable evaluation for 
left heel spur.

13.  Entitlement to an initial compensable evaluation for 
right heel spur.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active military service from April 1981 
to September 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
refractive error, residuals of left thumb laceration, high 
cholesterol, high triglycerides, backaches, mass on lungs, 
right knee condition, left knee condition, numbness of the 
feet, and right hip condition.  The RO also granted service 
connection and assigned an initial 10 percent rating for 
chronic ligamentous strain of the right shoulder as well as 
granted service connection and assigned noncompenable 
evaluations for right and left heel spurs, also from 
effective October 1, 2004.  Thereafter, the veteran perfected 
an appeal as to the initial evaluations assigned for these 
service-connected disabilities.

A review of the record reveals the veteran has submitted an 
additional statement in January 2007 subsequent to the 
issuance of the December 2005 statement of the case.  The 
Board finds, however, that these statements are either 
cumulative of the existing record or are not pertinent to the 
issues on appeal.  Therefore, an additional remand for agency 
of original jurisdiction consideration is not required.  See 
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Refractive error is not recognized as a disability for VA 
compensation purposes.

3.  The veteran's elevated cholesterol (hyperlipidemia) is 
not a disability for VA compensation purposes.

4.  The veteran's elevated triglyceride level is not a 
disability for VA compensation purposes.

5.  There is no current diagnosis of a right knee condition. 

6.  There is no current diagnosis of a left knee condition. 

7.  There is no current diagnosis of a mass on the veteran's 
lungs.

8.  There is no current diagnosis of a back disability, 
claimed as backaches. 

9.  There is no current diagnosis of a disability manifested 
by numbness of the feet.

10.  There is no current diagnosis of a right hip condition.  

11.  A current left thumb disability is shown to be due to a 
left thumb laceration during the veteran's period of active 
service. 

12.  Competent medical evidence demonstrates that the 
veteran's service-connected chronic ligamentous strain of the 
right shoulder is manifested by chronic ligamentous strain 
without evidence of major arm motion limited at shoulder 
level, to include as a result of pain or dysfunction.

13.  Competent medical evidence demonstrates that the 
veteran's service-connected right calcaneal heel spur is 
manifested by complaints of pain, stiffness, and functional 
limitations without X-ray evidence of degenerative arthritis 
or a moderate foot impairment.

14.  Competent medical evidence demonstrates that the 
veteran's service-connected left calcaneal heel spur is 
manifested by complaints of pain, stiffness, and functional 
limitations without X-ray evidence of degenerative arthritis 
or a moderate foot impairment.


CONCLUSIONS OF LAW

1.  Refractive error, claimed as loss of vision, was not 
incurred in or aggravated by during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).

2.  A present disability manifested by high cholesterol was 
not incurred in or aggravated by during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303 (2007).

3.  A present disability manifested by high triglycerides 
were not incurred in or aggravated by during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303 (2007).

4.  A right knee condition was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5.  A left knee condition was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

6.  A lung disability, claimed as mass on lungs, was not 
incurred in or aggravated by during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).

7.  Backaches were not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  Numbness of the feet was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2007).

9.  A right hip condition was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

10.  Residuals of left thumb laceration were incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2007).

11.  The criteria for an initial rating in excess of 10 
percent for chronic ligamentous strain of the right shoulder 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2007).

12.  The criteria for an initial compensable rating for a 
right calcaneal heel spur have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).

13.  The criteria for an initial compensable rating for a 
left calcaneal heel spur have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in August 2004.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in January and April 2005.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  In an August 2004 rating decision, the RO granted 
entitlement to service connection for the veteran's right 
shoulder and heel spur disabilities.  The veteran appealed 
the assignment of the initial evaluations for these benefits.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in December 2005.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

The claims for initial compensable evaluations for right and 
left heel spurs and for an initial evaluation in excess of 10 
percent for a right shoulder disability are downstream issues 
from the grants of service connection.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel recently 
held that no VCAA notice was required for such downstream 
issues, and that a Court decision suggesting otherwise was 
not binding precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 
25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  The Board is bound by the General Counsel's opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
and service-connected conditions have been obtained and 
associated with his claims file.  He has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected right shoulder and heel spur 
disabilities as well as to evaluate his many claimed 
disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection may presumed, for certain chronic diseases, such 
as arthritis, which are manifested to a compensable degree 
(10 percent for arthritis) within a prescribed period after 
discharge from service (one year for arthritis), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R.§§ 3.307, 3.309.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently suffers from loss of 
vision, residuals of a left thumb laceration, high 
cholesterol, high triglycerides, backaches, a mass on his 
lungs, a right knee condition, a left knee condition, 
numbness of the feet, and a right hip condition as a result 
of his lengthy and honorable active duty service.  
Considering the claims in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claims.  However, the criteria for service 
connection for residuals of a left thumb laceration have been 
met.

Refractive Error

Service treatment records reflect that at the time of 
enlistment of the veteran's enlistment examination in October 
1980, a finding of defective vision that was correctable was 
noted.  The veteran was found to be physically qualified for 
duty.  Sometime in the mid-1980's, the veteran began to wear 
eyeglasses.  Evaluations dated in March 1992 noted findings 
of single myopia in each eye.  A December 1994 service vision 
examination also noted a diagnosis of myopia.  Multiple 
service vision examination reports dated in June 1988, 
January 1990, May 1994, October 1996, September 1999, May 
2000 noted findings of compound myopic astigmatism and single 
myopia in each eye.  There was a March 2002 report of 
external hordeolum, right eye and drusen, left eye.  A 
February 2003 vision examination also listed a diagnosis of 
emerging presbyopia.  An April 2004 service vision evaluation 
listed findings of myopia, astigmatism, and presbyopia.  In a 
May 2004 retirement physical medical history, the examiner 
noted that the veteran complained of worsened eyesight since 
1983.

The veteran underwent a VA fee-basis examination in February 
2005.  The examiner noted that the veteran had presented with 
the history of degradation of vision. Upon examination, the 
best corrected far and near acuities were 20/20 in the right 
eye and 20/30 in the left eye.  Pupillary reactions were 
round, equal, and reactive to light without afferent 
papillary defect.  Extrocular muscles and confrontations were 
full bilaterally.  Slit-lamp and fundus examination findings 
were noted as within normal limits.  The diagnosis was 
refractive error.

For purposes of entitlement to benefits, the law provides 
that refractive error of the eyes is a developmental defect 
and not a disease or injury within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence 
of superimposed disease or injury, service connection is not 
granted for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part III, 
iv.4.B.10.d.

Service connection may not be granted for refractive error of 
the eyes, including myopia, presbyopia and astigmatism.  
Moreover, neither service treatment records, VA or private 
treatment records, nor the February 2005 VA examination 
report show, nor does the veteran's testimony suggest, that 
he has any current eye disability that resulted from a 
superimposed injury or disease to a defect such as refractive 
error.  See VAOPGCPREC 82-90 (July 18, 1990).

High Cholesterol and High Triglycerides

Service treatment records dated in September 1989, February 
1993, February 2002, June 2002, September 2003, February 
2004, and June 2004 show laboratory testing results that 
revealed increased cholesterol and triglyceride findings.  In 
a May 2004 retirement physical medical history, the examiner 
noted that the veteran had elevated cholesterol and 
triglyceride findings in 1993.  Post-service medical records, 
specifically a February 2005 VA fee-basis examination, noted 
a history of elevated cholesterol and triglycerides.  While 
the veteran was not given a lipid profile blood test in 
February 2005, the examiner noted that an electrocardiogram 
(EKG) revealed normal sinus rhythm.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim".  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  VA has noted in public documents that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).

While service treatment records show the veteran had findings 
of elevated cholesterol and triglycerides during active 
service and indicate that he began taking medication at that 
time; other than presently elevated laboratory results which 
are not in themselves considered disabilities, there is no 
post-service evidence of any present disability.  Service 
connection cannot be granted.

Right and Left Knee Conditions

Service treatment records dated in January and June 1981 show 
findings of left knee sprain as well as twisted left knee 
with pain.  A September 1981 treatment record listed an 
assessment of left knee chondromalacia.   Complaints of 
bilateral knee pain were noted in a May 1982 treatment 
record.  Periodic examination reports dated in November 1986 
and February 1993 note that the veteran had a 4 centimeter 
scar on his left knee.  Left knee strain was again noted in 
July 1991 and October 1993 treatment notes.  A December 1993 
treatment record listed a finding of internal derangement of 
the left knee.  In February 1994, the veteran underwent a 
partial medial meniscectomy of the left knee.  The veteran 
was noted to have jogger's left knee in August 1998.  He 
again complained of left knee pain in September 2000.  A 
November 2002 service treatment record noted findings of 
right knee strain.  In a May 2004 retirement physical medical 
history, the examiner noted that the veteran had suffered 
from a twisted left knee in 1981 as well as right and left 
knee aches in 2000.

Post-service medical records, specifically a February 2005 VA 
fee-basis examination report, reflect complaints of bilateral 
knee pain.  The veteran gave a history of arthroscopic 
surgery on the left knee in service, but stated that he 
suffered no incapacitation from this condition, and no 
functional limitation.  Physical examination findings noted 
as full range of motion with unremarkable X-rays of bilateral 
knees.  The examiner indicated that there was no pathology to 
render a diagnosis concerning the veteran's knees.  

In this case, objective medical findings of record failed to 
document any diagnosis or treatment for current right and 
left knee disabilities.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of right or left knee disability (and, if 
so, of a nexus between that disability and service), there 
can be no valid claims for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 143- 144 (1992).

Mass on Lungs

Service treatment records dated in March 1984, November 1986, 
and September 1989 show pulmonary function test findings that 
were within normal limits.  A September 2003 CT scan of the 
chest revealed a questionable finding of a prominent rounded 
density measuring 3.4 centimeters by 5.3 centimeters in the 
cardiophrenic angle of the left lower lung.  A tiny 1 
millimeter density was also shown in the right upper lung.  
After an additional September 2003 CT scan of the thorax with 
contrast, the examiner did not think there was a pulmonary 
parenchymal mass.  However, the examiner did note that there 
was some focal scarring present at the base of the left lung.  
In a May 2004 retirement physical medical history, the 
examiner noted that the veteran had some scarring on his 
lungs after a bad cold in 1986.

Post-service medical records, specifically a February 2005 VA 
fee-basis examination report, reflect complaints of scar 
tissue on the lungs with occasional cough that is productive.  
Physical examination findings revealed that the veteran's 
chest X-ray was completely normal with no pleural thickening 
or effusions noted.  Pulmonary function test findings were 
noted to be abnormal and suggestive of a chronic obstructive 
disease.  However, the examiner indicated that there was no 
pathology to render a diagnosis concerning any mass on the 
veteran's lungs.  It was further noted that there was no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or chronic respiratory failure.     

In this case, objective medical findings of record failed to 
document any diagnosis or treatment for a mass in either of 
the veteran's lungs.  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of a lung disability manifested by a mass 
on the lungs (and, if so, of a nexus between that disability 
and service), there can be no valid claims for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

Backaches, Numbness of the Feet, and Right Hip Condition

Service treatment records do not reflect any complaints or 
findings of numbness of the feet or of a right hip condition.  
In October 1991, the veteran complained of back pain during 
service.  An October 1991 X-ray listed an impression of 
minimal T3 wedging with a slight levoscoliosis of the upper 
thoracic spine.  A provisional diagnosis of chronic upper 
back pain and scoliosis was listed in an October 1991 service 
treatment record.  Treatment notes dated in June and July 
2001 detail findings of a right foot contusion.  The veteran 
again complained of back pain in a February 2003 treatment 
note. 

Post-service medical records, specifically a February 2005 VA 
fee basis examination report, reflect complaints of 
backaches, numbness of the feet, and right hip pain.  
Physical examination findings noted as full range of motion 
of the thoracolumbar spine and right hip and unremarkable X-
rays of the lumbosacral spine and right hip.  Sensory testing 
of the lower extremities also revealed normal findings.  
Paravertebral muscle spasms were noted bilaterally during 
examination of the veteran's spine.  However, the examiner 
indicated that there was no pathology to render any diagnosis 
concerning the back, right hip, or numbness of the feet.  

In this case, there is no in-service or post-service evidence 
of numbness of the feet or a right hip condition.  Objective 
medical findings of record also failed to document any 
diagnosis or treatment for a current back disability.  In 
addition, the Board points out that that pain, alone, without 
underlying pathology, does not constitute a disability for 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).

As noted above, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of a back, foot, or right hip disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claims for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143- 144 (1992).
All Claims

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his claimed disabilities are as a 
result of his active service, these claims all turn on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection.

For the foregoing reasons, the claims for service connection 
for refractive error, high cholesterol, high triglycerides, 
backaches, mass on lungs, right knee condition, left knee 
condition, numbness of the feet, and right hip condition must 
be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Service Connection - Residuals of Left Thumb Laceration

Service treatment records dated from January to March 1989 
reflect that the veteran had a left thumb laceration of the 
extension tendon.  A February 1989 treatment note indicated 
that the wound was healing.  The veteran's left thumb range 
of motion was listed as zero to 70 degrees in a March 1989 
treatment record.  It was further noted in the record that 
the veteran underwent physical therapy for his hand in March 
1989.  Thereafter, in an April 1989 treatment note, the 
veteran's left thumb metacarpophalangeal (MP) joint range of 
motion was listed to 80 degrees and left thumb 
interphalangeal (IP) joint range of motion was listed to 90 
degrees with no pain or restrictions.  In June 1992, the 
veteran had another laceration on his left thumb by the nail.  
In a May 2004 retirement physical medical history, the 
examiner noted that the veteran had a sliced tendon in his 
left thumb which required stitches and physical therapy in 
1989.

Post-service medical records, specifically a February 2005 VA 
fee-basis examination, noted that the veteran complained of 
left thumb pain and loss of grip strength.  A left hand X-ray 
revealed normal findings.  Physical examination findings were 
noted as normal grip strength, no ankylosis of the thumb, and 
no scar on the left thumb.  Range of motion findings of the 
left thumb revealed MP joint flexion limited to 50 degrees 
(out of 60 degrees) and IP joint flexion limited to 40 
degrees (out of 60 degrees).  The examiner diagnosed 
residuals of a left thumb laceration with no scar on exam but 
decreased range of thumb motion. 

As indicated, in this case, objective medical evidence of 
record shows that the veteran lacerated his left thumb during 
service in 1989, requiring stitches and physical therapy.  
Current medical evidence of record, specifically the February 
2005 VA fee-basis examination report, clearly indicates that 
the veteran has current residuals of a left thumb laceration, 
including decreased range of thumb motion.  Consequently, 
service connection for residuals of a left thumb laceration 
is warranted.

Increased Evaluations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  



Chronic Ligamentous Strain of the Right Shoulder

In an August 2005 rating decision, the RO assigned an initial 
10 percent rating for chronic ligamentous strain of the right 
shoulder under Diagnostic Code 5024, effective October 1, 
2004.  

5024  Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

          
38 C.F.R. § 4.71, Plate I (2007).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial rating 
in excess of 10 percent for the veteran's chronic ligamentous 
strain of the right shoulder.

Service treatment records dated in February 1998 note 
findings of right shoulder pain.  A January 2004 neurology 
consultation noted complaints of painful anterior shoulders, 
particularly in the supraclavicular area.  Multiple service 
treatment records dated from February to June 2004 detail 
findings of right pain and right shoulder impingement.  A 
February 2004 right shoulder X-ray revealed findings of mild 
degenerative changes with joint space sclerosis as well as 
narrowing and minimal osteophytosis, most prominent in the 
right acromioclavicular joint.  The examiner listed an 
impression of degenerative changes of the right shoulder.  In 
a May 2004 retirement physical medical history, the examiner 
noted that the veteran had ongoing right rotator cuff 
problems since 2004.
 
In a June 2004 statement, a private physician, W.A.R., MD, 
indicated that a June 2004 right shoulder MRI demonstrated a 
tear or tendonitis of the infraspinatus tendon, an apparent 
injury in the supraspinatus tendon, and mild degenerative 
changes at the acromioclavicular joint.

Post-service medical records dated from January to March 2005 
from the Metropolitan Washington Orthopedic Association show 
additional treatment for the veteran's right shoulder 
disability.  In a January 2005 treatment note, the physician 
noted that the veteran had right shoulder pain with abduction 
and external rotation, one-half degree of weakness in 
abduction, and significant discomfort with resisted internal 
rotation.  It was further noted that adduction of the 
shoulder across the chest did not produce pain and that there 
was no evidence of tendon atrophy or right shoulder 
instability.  The veteran received right shoulder injections 
with anti-inflammatory medication in January and March 2005.  
In a March 2005 treatment record, the physician detailed that 
the veteran had increased range of motion after his injection 
but still felt pain with rotation of the greater tuberosity 
and the acromion.  

On February 2005 VA fee-basis examination, the veteran 
complained of right shoulder pain and limitation of motion as 
well as indicated that he was being treated by various anti-
inflammatory medications.  The examiner noted that the 
veteran suffered from functional impairment in the form of 
decreased range of motion of the right shoulder.  Physical 
examination findings were listed as no ankylosis of the 
shoulder and normal X-ray findings with no fracture or 
dislocation.  The veteran's right shoulder range of motion 
was listed as flexion to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 75 degrees (limited by pain).  The examiner 
indicated that the veteran's right shoulder joint range of 
motion was limited by pain but not by fatigue, weakness, lack 
of endurance, or incoordination.  The examiner diagnosed 
chronic ligamentous strain of the right shoulder and noted 
that the veteran needed additional orthopedic evaluation to 
rule out rotator cuff tear.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right shoulder disability is 
presently manifested by chronic ligamentous strain without 
evidence of major arm motion limited at shoulder level, to 
include as a result of pain or dysfunction.  The veteran's 
right shoulder disability is appropriately rated by under the 
criteria for Diagnostic Code 5003 for noncompensable 
limitation of arm motion.  The veteran's arm motion was not 
demonstrated in the February 2005 VA fee-basis examination 
report to be limited to a compensable level including as a 
result of pain and dysfunction.  There is also no evidence of 
dislocation, nonunion, or malunion of the scapulohumeral 
joint or the clavicle for a higher or separate rating under 
alternative rating criteria.  



Right and Left Heel Spurs

In an August 2005 rating decision, the RO assigned separate 
initial noncompensable ratings for left and right calcaneal 
heel spurs under Diagnostic Code 5284, effective October 1, 
2004.  

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of initial 
compensable ratings for the veteran's right and left heel 
spurs.

Service treatment records dated in June and July 2001 detail 
findings of a right foot contusion and right heel injury.  In 
an August 2001 treatment note, a podiatry specialist 
diagnosed chronic plantar fasciitis with heel spur.  A 
September 2001 follow up note indicated that the veteran's 
right heel pain was getting better.  In a May 2004 retirement 
physical medical history, the examiner noted that the veteran 
had bilateral heel pain in 2001.
 
Post-service medical records, specifically a February 2005 VA 
fee-basis examination, noted complaints of bilateral heel 
pain.  Physical examination findings were listed as no 
painful motion, no edema, no disturbed circulation, no 
weakness, no atrophy, no tenderness, no flat feet, good 
Achilles tendon alignment, no claw feet, hammertoes, or 
metatarsalgia, no hallux valgus or rigidus, and no limitation 
of dorsiflexion of ankle joints.  X-ray findings revealed 
right and left heel plantar spurs.  The examiner diagnosed 
bilateral calcaneal spurs confirmed by X-ray findings of the 
feet.

Based upon the evidence of record, the Board finds the 
service-connected left and right calcaneal heel spurs are 
presently manifested by complaints of pain without X-ray 
evidence of degenerative arthritis or a moderate foot 
impairment.  

All Disabilities

The Board acknowledges the veteran's contentions that his 
right shoulder and heel spur disabilities are more severely 
disabling.  However, as noted above, the veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective complaints of pain, limitation of 
function, and stiffness in his feet and right shoulder.  
However, as the February 2005 VA fee-basis examination showed 
no objective evidence of additional loss of motion or 
function, such as fatigue, weakness, or lack of endurance 
following repetitive range of motion movement, the disability 
pictures for the veteran's right shoulder or heel spur 
disabilities do not more nearly approximate the criteria for 
any higher ratings than assigned.

For all the foregoing reasons, the veteran's claims for 
entitlement to initial noncompensable ratings for left and 
right calcaneal heel spurs and for entitlement to an initial 
rating in excess of 10 percent for chronic ligamentous strain 
of the right shoulder must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected right shoulder and heel spur 
disabilities that would take the veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for refractive error, 
claimed as loss of vision, is denied. 

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for high triglycerides is 
denied.

Entitlement to service connection for mass on lungs is 
denied.

Entitlement to service connection for backaches is denied.

Entitlement to service connection for right knee condition is 
denied.

Entitlement to service connection for left knee condition is 
denied.

Entitlement to service connection for numbness of feet is 
denied.

Entitlement to service connection for right hip condition is 
denied. 

Entitlement to service connection for residuals of left thumb 
laceration is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic ligamentous strain of the right shoulder is 
denied.  

Entitlement to an initial compensable evaluation for left 
heel spur is denied.

Entitlement to an initial compensable evaluation for right 
heel spur is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


